DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 114, 115, and 128-141 have been canceled.  Claims 113, 116, 118, 126 and 127 have been amended.  Claims 113, 116-127 are pending and under consideration.

The rejection of Claim 118 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of applicant’s amendment.

The rejection of claims 113, 116, 126, 127 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’ amendments.

The rejection of Claims 113, 116-124, 126 and 127 under 35 U.S.C. 103 as being unpatentable over Czechowicz et al (WO2016/164502, reference B25 in the 7 pg. IDS filed 2/10/2021) in view of Muller et al (WO2010/115629, reference A38 in the 14 pg. IDS filed 2/10/2021), Lyon et al (Nature Biotechnology, 2014, Vol. 32, pp. 1059-1062) and Eigenbrot et al (U.S.2009/0175865);

The rejection of Claims 113, 116-122, 124-127 under 35 U.S.C. 103 as being unpatentable over Czechowicz et al (WO2016/164502, reference of the IDS filed 2/10/2021) in view of Muller et al (WO2010/115629, reference of the IDS filed 2/10/2021), Lyon et al (Nature Biotechnology, 2014, Vol. 32, pp. 1059-1062) and Giacalone et al (U.S. 2012/0207754);

The rejection of claims 113, 115, 117-121, 122 and 124  under 35 U.S.C. 103 as being unpatentable over Tissot-Daguette et al (WO2016/020791) as evidenced by Omazic et al 

 are withdrawn in light of the unexpected result set forth in the specification and detailed in the response.

The provisional rejection of claims 113, 116-127  ad under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 25, 26, 29, 33, 48, 115-137 of copending Application No. 16/158,164 (reference application) is withdrawn in light of amendment of the instant claims and the claims of the ‘164 application. 

The rejection of Claims 113, 116-121, 123-127, on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,111,966 in view of Muller et al (WO2010/115629, reference of the IDS filed 2/10/2021), Kim and Kim (Biomolecular Therapeutics, 2015, Vol. 23, pp. 493-509) and Czechowicz et al (WO2016/164502) is withdrawn in light of applicant’s Terminal Dsiclaimer..


The rejection of Claims 113, 116-127 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-38 of U.S. Patent No. 10,899,843 in view of Eigenbrot et al (U.S.2009/0175865), Muller et al (WO2010/115629), Kim and Kim (Biomolecular Therapeutics, 2015, Vol. 23, pp. 493-509) and Czechowicz et al (WO2016/164502) is maintained for reasons of record
Claim 29 of the ‘843 patent teaches a method of depleting a population of CD117 cells in a human patient by administering to the patient  an effective amount of the ADC of claim 16 prior to the patient receiving a transplant comprising hematopoietic stem cells.  Claim 30 of the patent teaches a method of depleting a population of CD117 cells in a human patient in need of hematopoietic stem cell transplant comprising administering to the patient an effective amount of the ADC of claim 16 prior to the patient receiving a transplant comprising hematopoietic stem cells. Claim 31 of the patent teaches a method comprising administering to a human patient the ADC of claim 16 in an amount sufficient to deplete a population of CD117 cells in the patient 
Section. 804 IIb of the M.P.E.P. states
The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  The specification of the ‘843 patent teaches 

As used herein, the phrase "stem cell disorder" broadly refers to any disease, disorder, or condition that may be treated or cured by conditioning a subject's target tissues, and/or by ablating an endogenous stem cell population in a target tissue (e.g., ablating an endogenous hematopoietic stem or progenitor cell population from a subject's bone marrow tissue) and/or by engrafting or transplanting stem cells in a subject's target tissues. For example, Type I diabetes has been shown to be cured by hematopoietic stem cell transplant and may benefit from conditioning in accordance with the compositions and methods described herein. Additional disorders that can be treated using the compositions and methods described herein include, without limitation, sickle cell anemia, thalassemias, Fanconi anemia, aplastic anemia, Wiskott-Aldrich syndrome, ADA SCID, HIV/AIDS, metachromatic leukodystrophy, Diamond-Blackfan anemia, and Schwachman-Diamond syndrome. Additional diseases that may be treated using the patient conditioning and/or hematopoietic stem cell transplant methods described herein include inherited blood disorders (e.g., sickle cell anemia) and autoimmune disorders, such as scleroderma, multiple sclerosis, ulcerative colitis, and Crohn's disease. Additional diseases that may be treated using the conditioning and/or transplantation methods described herein include a malignancy, such as a neuroblastoma or a hematologic cancer, such as leukemia, lymphoma, and myeloma. For instance, the cancer may be acute myeloid leukemia, acute lymphoid leukemia, chronic myeloid leukemia, chronic lymphoid leukemia, multiple myeloma, diffuse large B-cell lymphoma, or non-Hodgkin's lymphoma. Additional diseases treatable using the conditioning and/or transplantation methods described herein include myelodysplastic syndrome. In some embodiments, the subject has or is otherwise affected by a metabolic storage disorder. For example, the subject may suffer or otherwise be affected by a metabolic disorder selected from the group consisting of glycogen storage diseases, mucopolysaccharidoses, Gaucher's Disease, Hurlers Disease, sphingolipidoses, metachromatic leukodystrophy, or any other diseases or disorders which may benefit from the treatments and therapies disclosed herein and including, without limitation, severe combined immunodeficiency, Wiscott-Aldrich syndrome, hyper immunoglobulin M (IgM) syndrome, Chediak-Higashi disease, hereditary lymphohistiocytosis, osteopetrosis, osteogenesis imperfecta, storage diseases, thalassemia major, sickle cell disease, systemic sclerosis, systemic lupus erythematosus, multiple sclerosis, juvenile rheumatoid arthritis and those diseases, or disorders described in "Bone Marrow Transplantation for Non-Malignant Disease," ASH Education Book, 1:319-338 (2000), the disclosure of which is incorporated herein by reference in its entirety as it pertains to pathologies that may be treated by administration of hematopoietic stem cell transplant therapy. 

Thus, the population of CD117 cells depleted in the methods of claims 29-32 of the patient include hematopoietic stem cells, required by instant claim 113, and leukemia and lymphoma as required in claims 117 and 118.  Claim 16 of the ‘843 patent  teaches an ADC comprising a HC variable region comprising the CDRs of SEQ ID NO:145, 146 and 147 and a LC variable region comprising the CDRS of SEQ ID NO: 148, 149 and 150.  Claim 17 of the ‘843 patent teaches that the cytotoxin of the ADC of claim 16 is selected from a group including an amatoxin. Claim 18 of the ‘843 patent teaches an antibody drug conjugate comprising an anti-CD117 antibody, a linker and an amatoxin, having the formula Ab-Z-L-Amatoxin, wherein the antibody is the same as that of claim 16.  Claim 19 of the ‘843 patent teaches the structure of the amatoxin-linker, wherein the amatoxin comprises exactly one Rc, substituent, the Rc substituent comprising the linker-Z.  The structure of the amatoxin-linker-Z is the same as that of instant claims 113, 131 and allows for R5 to be ORc, and R8 to be NHRc required in instant claims 119, 120, 132, 133and allows for L to be a peptide required by instant claims 123 and 136 and linkers having the same chemical structures as in instant claims 113, 122, 131 and 135.  Claim 122 of the ‘843 patent teaches that the antibody is conjugated to the amatoxin by way of a cysteine residues in the Fc domain of the antibody which meets the same limitation in instant claim 113 and 131.  Claim 23 of the ‘843 patent teaches that the cysteine residue in the Fc region of claim 22 is introduced by way of mutation.   Claim 24 of the patent teach an anti-CD117 –amatoxin conjugate wherein R1 and R2 are both OH, which meets the limitation of instant claims 121and 134.  Claim 32 of the patent teaches the limitations required in instant claims 128, 129, 139 and 
Claims 29-32 do not specifically direct the administration of the ADC of claim 19 or 20, wherein the antibody is conjugated to the amatoxin by way of a cysteine residues in the Fc domain, or that the anti-CD117 antibody-amatoxin conjugate is internalized by a CD117 positive cell.
Eigenbrot et al teach antibodies modified by replacing an amino acid of a parent antibody with non-cross-linked, highly reactive cysteine (abstract), wherein the cysteine engineering was conducted in the Fc region (paragraph [0271]) .  Eigenbrot et al teach that the sites identified on the exemplary antibody fragment, hu4D5Fabv8 which when substituted with cysteine provide an active thiol, are primarily in the constant domain of the antibody which is well conserved across all species of antibodies (lines 1-4 of paragraph [0165]. Eigenbrot et al teach that these sites in the constant domain should be broadly applicable to other antibodies, without further need of structural design or knowledge of specific antibody structures, and without interference in the antigen binding properties inherent to the variable domains of the antibody (lines 4-8 of paragraph [0165]) .
Muller et al teach that amatoxins exert their toxic activity at very low concentration when the linkage between the amatoxin and the linker is efficiently cleaved inside the cell (page 4, lines 1-6).
It would have been prima facie obvious at the time of the effective filing date to use the antibody drug conjugate of claims 19 or 20 as the ADC administered in the methods of claims 29-32.  One of skill in the art would have been motivated to do so because Muller et al teach that amatoxins exert their toxic activity at very low concentration when released inside a target cell and because  the ADCs of claims 19 and 20 require the same anti-CD117 antibody as that of claim 16, and provide the particular structures of the Ab-amatoxin conjugate of claim 16.  Further, it would have been prima facie obvious to use an anti-CD117 antibody that was internalized by  CD117+ cells because Muller et al teach the requirement for the amatoxin to be released inside the cell for the advantage of high toxicity at ow concentration.
Regarding the requirement of the amatoxin to be attached by way of a cysteine engineered residue in the Fc region of the antibody, Eigenbrot et al teach that the sites identified on an exemplary antibody which when substituted with cysteine provide an active thiol, are 
Thus one of skill in the art would be motivated to  attach an active thiol formed as a result of a cysteine substitution in the Fc region of the anti-CD117 antibody because there is a reasonable expectation that the attachment of the amatoxin-linker to said would not interfere with antigen binding.  
Regarding instant claims 126, 127 and 141, Czechowicz et al teach he utility of CD117 immunotoxins will enable more wide-spread use of both allogeneic and autologous bone marrow transplants in care facilities that perform traditional bone marrow transplants (page 83, lines 8-12) which renders obvious the limitations of claims 126 and 127 requiring an allogenic transplant and an autologous transplant, respectively, and claims 141 requiring an autologous transplant.
Regarding instant claim 114, Kim and Kim teach the ADCs currently in clinical development are comprised of the complete IgG antibody, and that most ADCs on the market and in clinical development are of the IgG1 isotype which renders obvious the limitations of instant claim 114 requiring an anti-CD117 antibody which is an IgG.

The rejection of Claims 113, 116-127 on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,882,915 in view of Eigenbrot et al (U.S.2009/0175865), Kim and Kim (Biomolecular Therapeutics, 2015, Vol. 23, pp. 493-509) and Czechowicz et al (WO2016/164502) is maintained for reasons of record.
Claim 23 of the ‘915 patent teaches a method of depleting  a population of CD117 cells in a human patient, comprising administering to the patient an effective amount of the conjugate of claim 14.  Claim 24 of the patent teaches a method of depleting  a population of CD117 cells in a human patient, wherein the patient is in need of a hematopoietic stem cell transplant, 
comprising administering to the patient an effective amount of the conjugate of claim 14 prior to the patient receiving the HSCT.  Claim 25 teaches a method comprising administering to a human patient the conjugate of claim 114 in an amount sufficient to deplete a population of 


Section. 804 IIb of the M.P.E.P. states
The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  The specification of the ‘915 patent teaches 

As used herein, the phrase "stem cell disorder" broadly refers to any disease, disorder, or condition that may be treated or cured by conditioning a subject's target tissues, and/or by ablating an endogenous stem cell population in a target tissue (e.g., ablating an endogenous hematopoietic stem or progenitor cell population from a subject's bone marrow tissue) and/or by engrafting or transplanting stem cells in a subject's target tissues. For example, Type I diabetes has been shown to be cured by hematopoietic stem cell transplant and may benefit from conditioning in accordance with the compositions and methods described herein. Additional disorders that can be treated using the compositions and methods described herein include, without limitation, sickle cell anemia, thalassemias, Fanconi anemia, aplastic anemia, Wiskott-Aldrich syndrome, ADA SCID, HIV/AIDS, metachromatic leukodystrophy, Diamond-Blackfan anemia, and Schwachman-Diamond syndrome. Additional diseases that may be treated using the patient conditioning and/or hematopoietic stem cell transplant methods described herein include inherited blood disorders (e.g., sickle cell anemia) and autoimmune disorders, such as scleroderma, multiple sclerosis, ulcerative colitis, and Crohn's disease. Additional diseases that may be treated using the conditioning and/or transplantation methods described herein include a malignancy, such as a neuroblastoma or a hematologic cancer, such as leukemia, lymphoma, and myeloma. For instance, the cancer may be acute myeloid leukemia, acute lymphoid leukemia, chronic myeloid leukemia, chronic lymphoid leukemia, multiple myeloma, diffuse large B-cell lymphoma, or non-Hodgkin's lymphoma. Additional diseases treatable using the conditioning and/or transplantation methods described herein include myelodysplastic syndrome. In some embodiments, the subject has or is otherwise affected by a metabolic storage disorder. For example, the subject may suffer or otherwise be affected by a metabolic disorder selected from the group consisting of glycogen storage diseases, mucopolysaccharidoses, Gaucher's Disease, Hurlers Disease, sphingolipidoses, metachromatic leukodystrophy, or any other diseases or disorders which may benefit from the treatments and therapies disclosed herein and including, without limitation, severe combined immunodeficiency, Wiscott-Aldrich syndrome, hyper immunoglobulin M (IgM) syndrome, Chediak-Higashi disease, hereditary lymphohistiocytosis, osteopetrosis, osteogenesis imperfecta, storage diseases, thalassemia major, sickle cell disease, systemic sclerosis, systemic lupus erythematosus, multiple sclerosis, juvenile rheumatoid arthritis and those diseases, or disorders described in "Bone Marrow Transplantation for Non-Malignant Disease," ASH Education Book, 1:319-338 (2000), the disclosure of which is incorporated herein by reference in its entirety as it pertains to pathologies that may be treated by administration of hematopoietic stem cell transplant therapy. 

Thus, the population of CD117 cells depleted in the methods of claims 29-32 of the patient include hematopoietic stem cells, required by instant claim 115, and a patient having hematological cancer required by instant claims 117, 118, 137 and 138.
	Claims 23-27 of the patent do not direct the administration of the conjugate of claim 14, having the structural requirements of claim 16 of the patent wherein Z-L-Am of claim 14  is represented by formula I, or wherein the Z-L-Am of claim 14 is one of the two structures of claim 19, or the requirement of claim 17 of the patent wherein the anti-CD117 antibody is conjugated to the amatoxin by way of a cysteine residue in the Fc domain of the antibody.
Eigenbrot et al teach antibodies modified by replacing an amino acid of a parent antibody with non-cross-linked, highly reactive cysteine (abstract), wherein the cysteine engineering was conducted in the Fc region (paragraph [0271]) .  Eigenbrot et al teach that the sites identified on the exemplary antibody fragment, hu4D5Fabv8 which when substituted with cysteine provide an active thiol, are primarily in the constant domain of the antibody which is well conserved across all species of antibodies (lines 1-4 of paragraph [0165]. Eigenbrot et al teach that these sites in the constant domain should be broadly applicable to other antibodies, without further need of structural design or knowledge of specific antibody structures, and without interference in the antigen binding properties inherent to the variable domains of the antibody (lines 4-8 of paragraph [0165]).
It would have been prima facie obvious at the time of the effective filing date to select the amatoxin linker adducts exemplified in claims 16 and 19 of the ‘915 patent for the Ab-Z-L-amatoxin comprising the anti- CD117 antibody of claim 14. One of skill in the art would have 
Regarding instant claims 126, 127 and 141, Czechowicz et al teach he utility of CD117 immunotoxins will enable more wide-spread use of both allogeneic and autologous bone marrow transplants in care facilities that perform traditional bone marrow transplants (page 83, lines 8-12) which renders obvious the limitations of claims 126 and 127 requiring an allogenic transplant and an autologous transplant, respectively, and claims 141 requiring an autologous transplant.
Regarding instant claim 114, Kim and Kim teach the ADCs currently in clinical development are comprised of the complete IgG antibody, and that most ADCs on the market and in clinical development are of the IgG1 isotype which renders obvious the limitations of instant claim 114 requiring an anti-CD117 antibody which is an IgG.


Applicant argues that the unexpected results of the CD117-amatoxin conjugates are effective to overcome the instant double patenting rejections.  This has been considered but not found persuasive because the double patenting rejections are based on patents that have claims directed to an amatoxin conjugated to CD117.

All other rejections and/or objections as set forth in the prior Office action are withdrawn.
	All claims are rejected.




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643